UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6667



HAROLD GREEN MCKINNON,

                                              Plaintiff - Appellant,

          versus


FEDERAL BUREAU OF PRISONS; WARDEN,        Estill
Federal Correctional Institution,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Margaret B. Seymour, District Judge.
(CA-03-3516-0)


Submitted:   September 29, 2005            Decided:   October 6, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold Green McKinnon, Appellant Pro Se. Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Harold G. McKinnon appeals the district court’s orders

denying relief in his action filed pursuant to the Federal Tort

Claims Act and denying his motion for reconsideration.              We have

reviewed the record and find no reversible error.          Accordingly, we

affirm   for   the   reasons    stated   by   the   district   court.   See

McKinnon v. Federal Bureau of Prisons, No. CA-03-3516-0 (D.S.C.

Mar. 3 & Apr. 6, 2005).        We deny McKinnon’s motion for appointment

of counsel.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    - 2 -